Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 8, and 10 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 1/10/2022) filed along with a Request for Continued Examination were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method comprising, at a computer:
receiving from at least one camera at least one image of personnel in an operating room during a medical procedure on a patient, the personnel not including the patient;
automatically recognizing the personnel in the operating room from at least one image;
automatically determining whether essential personnel are present in the operating room during the medical procedure based on recognition of the personnel in the at least one image and information associated with personnel assigned to the medical procedure on the patient; and
in response to determining that at least one essential personnel is missing, generating at least one notification that the at least one essential personnel is missing.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 8 recites limitations that include a method of recording operating room procedures comprising, at a computing system:
receiving from at least one camera at least one image of personnel in an operating room during a medical procedure on a patient, the personnel not including the patient;
automatically recognizing the non-scrubbed personnel in the operating room from the at least one image;
automatically determining a number of times the non-scrubbed personnel violates a sterile field by comparing positions of the non-scrubbed personnel with a predefined region within the operating room associated with the sterile field; and
recording the status of the personnel in a storage.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 10 recites limitations that include method of recording operating room procedures comprising, at a computing system:
receiving from at least one camera at least one image of personnel in an operating room during a medical procedure on a patient;
automatically identifying at least a portion of the personnel in the operating room from the at least one image; and
based on identifying at least a portion of the personnel in the operating room from the at least one image, recording an identity of at least one identified personnel in the operating room during the medical procedure in an electronic medical record of the patient.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       January 31, 2022